DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0060817) in view of Kamiya (US 2017/0365813).
Regarding claim 1, Sato discloses a display device comprising: 
a substrate (100, fig. 2) having an insulating surface (para. 26); 
a pixel part (200, fig. 2) having a plurality of pixels on the insulating surface (para. 26); 
a terminal part including a first terminal (250, fig.  6B) arranged in a 10region outside the pixel part on the insulating surface, and a second terminal arranged (see wherein 410 passes through hole 460 in fig. 6B making a terminal connection) in a region inside the first terminal; 
a wiring part (800, fig. 6B) including a first wiring (800A, fig. 5A) arranged between the pixel part and the terminal part; 
a sensing part (400 in fig. 2 and fig. 6A) overlapped on the pixel part (see fig. 6B); and 
15a sealing part (300 and 500 in fig. 2 and fig. 4B) in covering the pixel part and the wiring part, 

a first inorganic insulating layer (300, fig. 4B), an organic insulating layer (310, fig. 4B), and a second inorganic insulating layer (500, fig. 4B) 20in this order from the substrate side; and 
the organic insulating layer is arranged in a region overlapping the pixel part (see 300 in fig. 4B), and the first inorganic insulating layer and the second inorganic insulating layer are arranged in a region overlapping the pixel part and 25the wiring part (see 300 and 500 in fig. 5A), 
the sensing part comprises:  
36a first detection electrode (410, fig. 2) arranged at an upper side of the first inorganic insulating layer and 
a second detection electrode (420, fig. 2) arranged at an upper 5side of the second inorganic insulating layer, 
wherein the first wiring included in the wiring part is electrically connected to the first detection electrode at an opening (460, fig. 6B) provided in the second inorganic insulating layer (para. 77 and fig. 6B), and the first 10wiring extends to an outer region of the second inorganic insulating layer and is electrically connected to the second terminal (fig. 6A-B and para. 77-78).  
Sato fails to disclose wherein the first detection electrode is at a lower side of the organic insulating layer.
Kamiya discloses wherein a first detection electrode (124, fig. 9) arranged at an upper side of the first inorganic insulating layer (128, fig. 9) and at a lower of the organic insulating layer (130, fig. 9); and a second detection electrode (140, fig. 9) arranged at the organic insulating layer and the second inorganic insulating layer are located between the first detection electrode and the second detection electrode (see fig. 9).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Kamiya in the device of Sato. The motivation for doing so would have been to provide the ability arrange the layers such that unevenness and shorting are prevented (Kamiya; para. 75-77).
Regarding claim 4, Sato discloses, wherein an interlayer insulating layer (see white layer under 300 in fig. 6B) arranged between the 25substrate and the first inorganic insulating layer, and 
the interlayer insulating layer includes an opening region (460, fig. 6B) passing through the interlayer insulating layer between the second terminal and the opening (para. 77-78).  
Regarding claim 5, Sato discloses wherein an interlayer insulating layer (see white layer under 300 in fig. 6B) arranged between the substrate and the first inorganic insulating layer, and  
5the interlayer insulating layer includes an opening region (460, fig. 6B) passing through the interlayer insulating layer between the pixel part and the opening (para. 77-78).  
Regarding claim 6, Sato discloses wherein 10an interlayer insulating layer (see white layer under 300 in fig. 6B) arranged between the substrate and the first inorganic insulating layer, and 

Claim 10 is rejected for the same reasons as claim 1 above.
Regarding claim 11, Kamiya discloses wherein a number of insulating layers between the pixel part (174, fig. 6) and the first (134 in fig. 9 applied to fig. 6) detection electrode (see fig. 9, wherein one layer is between the pixel part and the first detection electrode) is smaller than a number of insulating layers between the first detection electrode and the second detection electrode (see fig. 9, wherein two layers are between the detection electrodes 134, 140).
Claim 12 is rejected for the same reasons as claim 11 above.


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kamiya in further view of Watanabe (US2015/0317020).
Regarding claim 7, Sato discloses wherein the first detection electrode and the second detection electrode comprise a laminated structure 20and have a mesh shape (see fig. 2 and para. 68).
Sato fails to disclose a three layer electrode.
Watanabe discloses an electrode including a first titanium layer, an aluminum layer, and a second titanium layer (para. 118).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings of Watanabe in the device of Sato. The motivation for doing so would have been to provide the ability have a three layer conductive electrode (Watanabe; para. 118) for precise touch detections. Further wherein three layered electrodes are conventional.
Regarding claim 8, Sato discloses wherein the first detection electrode comprises a laminated structure has a mesh shape (fig. 2-3 and para. 68), and the second detection electrode includes a transparent electrode, and has a diamond shape (para. 2-3 and para. 68).  
Sato fails to disclose a three layer electrode.
Watanabe discloses a first electrode including a first titanium layer, an aluminum layer, and a second titanium layer (para. 118).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings of Watanabe in the device of Sato. The motivation for doing so would have been to provide the ability have a three layer conductive electrode (Watanabe; para. 118) for precise touch detections. Further wherein three layered electrodes are conventional.
Regarding claim 9, Sato discloses wherein the first detection electrode includes a transparent electrode, and has a diamond shape (fig. 2 and para. 68), and the second detection electrode comprises a laminated 5structure including a mesh shape (fig. 2 and para. 68).
Sato fails to disclose a three layer electrode.
Watanabe discloses a second detection electrode including a first titanium layer, an aluminum layer, and a second titanium layer (para. 118).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings of Watanabe in the device of Sato. The motivation for doing so .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628